In ejectment, the plaintiff is bound to prove the defendant in possession of the premises which he seeks to recover.
To this general rule there are some exceptions, which we need not notice here, as none of them embrace the case under consideration. They may, however, be found stated with great clearness in Atwell v. McLure, 4 Jones, 371.
The defendant denies in his answer that he was in possession of the disputed land; and the evidence of the plaintiff failed to prove that the defendant was then, or ever had been, in possession of the same. The evidence of the plaintiff is suicidal.
The first shows that after the commencement of this action the defendant had a small boundary of woodland within his, plaintiff's, larger boundary, run off and marked, and then forbid him, plaintiff, to come on the said smaller tract.
But the plaintiff then shows that before that time he held possession of the said smaller tract. So, by the plaintiff's own proof, the defendant was not in possession of the disputed lands when this action was commenced.
The plaintiff then introduced evidence to show "that at some time before the bringing of this action, a jury had gone on the land, at whose instance or under what authority, did not appear, and had given the said small tract of land to the defendant; and that tenants of the defendant who lived on other land not far off from the disputed land, at various times got firewood, rails and board timber on said small tract of land *Page 454 
whether by the knowledge of defendant or not, did not appear."
Where this jury came from, at whose instance they came, under what authority they acted, how long was it before the commencement of this action that they gave "the said smaller tract of land" to the defendant, and yet left the plaintiff in full possession of the same, and how much the defendant knew of some of his tenants getting rails, c., on the said smaller tract' are questions for the curious to determine.
It is sufficient for our purposes to say that until these, or some more pertinent inquiries are determined, the plaintiff will not be entitled to a judgment against the defendant.
PER CURIAM.                           Judgment affirmed.